Title: From John Adams to Edmé Jacques Genet, 12 July 1778
From: Adams, John
To: Genet, Edmé Jacques


     
      Sir
      
       July 12. 1778
      
     
     There are Reasons to believe, that the Story of Commissioners appointed by Congress to meet the British Commissioners, is a Forgery.
     1. Thomas Phillip Ludwell Lee, is mentioned as one of them, whereas there never was a Person of that Name in the Congress. There was once a Person of that Name it is true, in Virginia, a Brother of Richard Henry Lee and of Francis Light- foot Lee, two Members of Congress, and of Arthur Lee Minister Plenipotentiary from Congress to the Court of France but this Thomas Phillip Ludwell Lee has been dead, some Time.
     A blank is left for the Christian Name of Mr. xxx Adams a Member from the Massachusetts, which shews that the Writer was ignorant of it: because if this Account had been taken from any American Paper, it is improbable that this Christian Name would have been omitted because it is so well known in America, that there is at present .
      intelligence is derived, which renders it it would have been eager enough to have informed the World of their Vouchers, if they had any good ones.
     
     There are others Reasons to suspect this to be a Fiction, which it is not worth while to enumerate.
     I would not be understood however, to Say absolutely that the Congress will not send a Committee to meet the English Commissioners, to enquire of them what Powers they have, and to know whether they have Powers to make a Peace with America, as a Sovereign Republique, and consistent with their Treaty with France? The Answer must be know No. and it is equally certain the Reply will be “Go home then and get such Powers.”
     As to a Publication of the Treaty, sir my Colleagues, are of opinion with me that it should be printed as soon as the King shall think proper. But it would perhaps be not sufficiently respectful for Us to publish it, without his Majesty’s Knowledge.
     
      John Adams
     
     
      4. I have Seen in an English Newspaper, another Account that only three were of the Committee R. H. Lee, Mr. Carroll and Mr. Adams. This Variation in the English Accounts, Strengthens the suspicion of Fraud.
      It is really a melancholly Consideration to an ingenuous Mind, to see a great Nation abandoning all Reverence for Truth, and perpetually imposing upon the World Such palpable Lyes. It is the Duty, it is the Interest of every human Being that the keenest sense of Detestationand Contempt, should be cultivated in every human Mind: But the English are doing all they can to confound the Distinctions between Truth and Falshood, and to make a Lye to be respected as much as the Truth.
     
     
      J. Adams
     
    